                         UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HAROLD HUNT,                               :
                                           :
              Plaintiff,                   : 3:20-CV-464
                                           : (JUDGE MARIANI)
              v.                           : (Magistrate Judge Carlson)
                                           :
CITY OF WILKES BARRE, et al.,              :
                                           :
              Defendants.                  :
                                           :

                                           ORDER

       AND NOW, THIS 7TH DAY OF APRIL 2020, upon review of Magistrate Judge

Carlson’s Report and Recommendation (“R&R”) (Doc. 5) for clear error or manifest injustice,

IT IS HEREBY ORDERED THAT:

   1. The R&R (Doc. 5) is ADOPTED for the reasons set forth therein.

   2. Plaintiff’s Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

   3. Plaintiff shall file an Amended Complaint addressing the deficiencies set out in the

       R&R within 21 days of the date of this Order. Failure to timely file an Amended

       Complaint may result in the dismissal of this action.

   4. The case is REMANDED to Magistrate Judge Carlson for further proceedings

       consistent with this Order.


                                           ___s/ Robert D. Mariani______________
                                           Robert D. Mariani
                                           United States District Judge
